DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The Examiner notes claims 12-16 and 20 are directed towards an apparatus and as such the material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given no patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).  Applicant has recited “an apparatus for automatically measuring an axis angle . . .from the cylindrical axis at a selected rotational angle, . . .”.  The Examiner has interpreted the text after the term “for” in line 1 until the term, “the apparatus comprising:”, as intended use, and the intended use of for automatically measuring does not further limit the apparatus claim.
In this case, the specific order in which steps occur (such as when the mold sections are rotated to when the monomer mixture is provided and when angle measure is performed) is considered a recitation of intended use.
The apparatus claims include the terms “adapted to” (such as wherein the detectable features of the posterior and anterior mold sections define an axis angle at each one of the plurality of predetermined angular locations of the assembled anterior and posterior mold sections adapted to be measured prior to curing) is considered a recitation of intended use and the Examiner has interpreted the “adapted to” term to limit the apparatus per MPEP 2111.04.  This adapted to clause simply expresses the intended result of a process step in an apparatus claim.  Applicant has claimed the 

In claim 13 Applicant recites “each of the mold sections”, the Examiner interprets “each of the mold sections” as referencing the anterior and posterior mold sections recited in claim 12.
Claim 15 recites a corresponding rotational position, the Examiner interprets the corresponding rotational position as referencing the anterior and posterior mold sections rotated at “their predetermined angular rotation” in claim 12, since that is the only rotational position recited.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 13, 15, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apollonio et al. (US 5,611,970 – hereinafter Apollonio) in view of Appleton (US 6,197,227) and Bevis (US 2004/0104494).
Regarding claim 12, Apollonio (Figs. 2 and 3 and Col. 2, lines 60 to Col. 3, line 16) discloses a method and apparatus for cast molding a toric contact lens with anterior and posterior mold sections including respective anterior and posterior mold cavity defining surfaces, where the mold sections being 
Apollonio (Col. 4, line 56 to Col. 5, line 7) further discloses a posterior mold section including a posterior mold surface and detectable indicia (35) or a notch (either the indicia or notch corresponding to a detectable feature on an outer wall), whereby the rotation of the posterior mold can be detected.  
Additionally, Apollonio (Fig. 3) discloses the assembled configuration defining a mold cavity, and (Fig. 2) discloses the sections spaced apart.  Therefore, based on the figures disclosure by Apollonio, it would be obvious to a person having ordinary skill in the art the anterior mold section and the posterior mold sections are moveable between a spaced apart configuration and an assembled configuration, as claimed.  
As discussed above, Apollonio (Figs. 2 and 3 and Col. 4, lines 41-55) discloses an anterior and posterior mold, where the anterior and posterior molds are adapted to rotate after depositing a curable mixture.  Also discussed above, Apollonio discloses the mold sections being alignable at multiple rotational positions.  Apollonio (Col. 4, line 56 to Col. 5, line 37) further discloses a manner of ensuring the desired rotational positioning of the mold sections, such as engaging a notch or one or more detectable indicia, such as a posterior mold section including detectable indicia can be detected and rotation of the posterior mold controlled, discloses both the anterior and posterior mold section may include a notch or detectable indicia, discloses rotating until a desired rotational position is obtained.  Since the anterior and posterior mold sections are adapted to rotate after depositing and are alignable at multiple rotational positions, and both mold section may comprise detectable indicia or a notch, it 
Applicant further claims in addition to the detectable features of the posterior and anterior mold sections define an axis angle at each one the plurality of predetermined angular locations of the assembled anterior and posterior mold sections adapted to be measured prior to curing of the polymerizable lens-forming monomer mixture.  As discussed in the claim interpretation section above, the apparatus claims include the terms “adapted to” (such as wherein the detectable features of the posterior and anterior mold sections define an axis angle at each one of the plurality of predetermined angular locations of the assembled anterior and posterior mold sections adapted to be measured prior to curing) is considered a recitation of intended use and the Examiner has interpreted the “adapted to” term to limit the apparatus per MPEP 2111.04.  This adapted to clause simply expresses the intended result of a process step in an apparatus claim.  Applicant has claimed the detectable features of the posterior and anterior mold sections define an axis angle at each one of the plurality of predetermined angular locations of the assembled anterior and posterior mold adapted to be measured prior to curing, but has not positively recited a device to actively measure the detectable features.  Therefore, the Examiner has interpreted the claimed apparatus as directed towards features of anterior and posterior 
As discussed above, Apollonio discloses both the anterior and posterior molds may have detectable features (i.e. detectable indicia or notch) and Apollonio discloses with detectable indicia rotation of a mold can be detected and controlled.  While Apollonio fails to specifically state the detectable features of the posterior and anterior mold sections that define an axis angle of the anterior and posterior mold sections at each one of the plurality of predetermined angular locations adapted to be measured prior to the curing.  Bevis ([0031] and [0050]) teaches a means for measuring the angle between imaging marks (i.e. detectable features) on mold halves and as discussed above, Apollonio discloses detectable features of the posterior and anterior mold sections define an axis angle at each one of the plurality of predetermined angular locations, since the anterior and posterior mold sections are adapted to rotate after depositing and are alignable at multiple rotational positions.  Therefore, it would have been obvious to a person having ordinary skill in the art, the detectable features of the posterior and anterior mold sections that define an axis angle at each one of the plurality of predetermined locations of the assembled anterior and posterior mold sections are adapted to be measured, since Bevis teaches there is a means for measuring the angle between imaging marks on mold halves and Apollonio teaches both the anterior and posterior mold section may include a notch or detectable indicia and rotating until a desired rotational position is obtained with detectable indicia prior to curing of the polymerizable lens-forming monomer mixture.  The obviousness statement is based on the teaching of Apollonio disclosing use of detectable indicia to detect and control rotation of a mold, and a means for measuring angle between detectable features of mold halves, and the knowledge of a person having ordinary skill in the art.  
Regarding claim 13, as discussed in the rejection of claim 12 above, Apollonio discloses each mold half having a single detectable feature which is identifiably distinct (figs. 2 and 3 and Col. 4, lines 
Regarding claim 15, in addition to the rejection of claim 12 above, Apollonio (claims) suggests curing after adjusting rotational alignment.  Therefore, it would be obvious to a person having ordinary skill in the art would, the mold sections are maintained at the corresponding rotational position throughout curing of the polymerizable lens-forming monomer mixture.  
Regarding claim 16, as discussed in the rejection of claim 12 above, Apollonio discloses the mold sections being alignable at multiple rotational positions and Apollonio (Figures) does not disclose any limitations to the rotational alignment.  Therefore, it would be obvious to a person having ordinary skill in the art, the mold sections are alignable at any rotational position, as claimed.
Regarding claim 20, as discussed in the rejection of claim 12 above, Apollonio discloses forming a toric lens from the polymerizable lens-forming monomer mixture, and therefore it would be obvious to a person having ordinary skill in the art, the polymerizable lens-forming monomer mixture is operable as claimed.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apollonio et al. (US 5,611,970 – hereinafter Apollonio) in view of Appleton (US 6,197,227) and Bevis (US 2004/0104494) as applied to claim 12 above, and further in view of Lawton et al. (US 2009/0166904 – hereinafter Lawton).  
Regarding claim 14, Apollonio fails to disclose the detectable feature of the posterior mold section and anterior mold section is a flange.  However, Lawton (Figs. 4 and 6, [0061] and [0064]) discloses tabs (58 or 88) used for alignment purposes of the anterior and posterior molds.  Therefore, it would be obvious to a person having ordinary skill in the art the notch or indicia used for alignment in the molds of Apollonio could be substituted by an alternative detectable feature for alignment, such as a .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over Apollonio, Appleton, and Bevis in the non-final rejection dated Dec. 3, 2021 have been considered, but are moot due to new grounds of rejection with the Apollonio, Appleton, and Bevis reference.  While, the same references are applied, the obviousness statement with Apollonio, Appleton, and Bevis has been modified (see 35 U.S.C. 103(a) rejections above).  The Examiner will address applicable arguments, since the same references have been applied.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner has applied the Apollonio, Appleton, and Bevis reference to teach obviousness of the claimed apparatus.  The Examiner has interpreted the claimed apparatus as directed towards features of anterior and posterior mold sections, and any method steps or adapted to language are interpreted as functional limitations to the structure of the anterior and posterior mold sections.  
Applicant states a summary of the Apollonio, Appleton, and Bevis reference, and then argues none of the cited references viewed individually, or in combination, suggest or disclose, “wherein the detectable features of the posterior and anterior mold sections define an axis angle at each one of the plurality of predetermined angular locations of the assembled anterior and posterior mold sections adapted to be measured prior to curing of the polymerizable lens-forming monomer mixture.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any type of measuring step) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As stated in the claim interpretation section and the rejection above, this wherein statement with an adapted to be measured clause simply expresses the intended result of a process step in an apparatus claim.  Applicant has claimed the detectable features of the posterior and anterior mold sections define an axis angle at each one of the plurality of predetermined angular locations of the assembled anterior and posterior mold adapted to be measured prior to curing, but has not positively recited a device to actively measure the detectable features.  Therefore, the Examiner has interpreted the claimed apparatus as directed towards features of anterior and posterior mold sections, and any method steps or adapted to language are interpreted as functional limitations to the structure of the anterior and posterior mold sections.  Therefore, the Examiner has not interpreted any type of measuring step is required.
Applicant states Apollonio teaches only that notch 42 can engage and support member of the cast molding system and notch 42 provides a way to mechanically align and maintain alignment of the mold section with the cast mold system and it does not indicate any way to define numerous axis angles with respect to two mold sections that a are measurable.  Applicant then asserts the location of notch 42 with respect to indicia 35 are not measureable in Apollonio.  Applicant has provided no objective evidence that the location of notch 42 with respect to indicia 35 are not measurable.  Applicant further argues the imaging taught in Bevis requires two mold halves such that scribe lines on the mold halves 
In response to the arguments, as stated in the rejection of claim 12 above, Apollonio discloses the anterior mold section having a notch (42) or detectable indicia (either the notch or detectable indicia corresponding to a detectable feature on an outer wall) and Apollonio (Col. 4, line 56 to Col. 5, line 7) further discloses a posterior mold section including a posterior mold surface and detectable indicia (35) or a notch (either the indicia or notch corresponding to a detectable feature on an outer wall).  It is clear from Apollonio that both the anterior mold section and posterior mold section comprises detectable indicia.  Further, as discussed above, Apollonio (Col. 4, line 56 to Col. 5, line 37) further discloses a manner of ensuring the desired rotational positioning of the mold sections, such as engaging a notch or one or more detectable indicia can be detected and controlled.  Apollonio discloses (Col. 4, lines 65-60) a posterior mold section with detectable indicia can be detected and rotation controlled.  Therefore, Apollonio does teach detectable indicia on each mold at a predetermined location, and therefore the detectable features of the posterior and anterior mold sections can define an axis angle at each one of the plurality of predetermined angle locations as claimed.  Apollonio further discloses detecting and controlling with indicia.  Bevis ([0031] and [0050]) teaches a means for measuring the angle between imaging marks (i.e. detectable features) on mold halves and as discussed above, Apollonio discloses detectable features of the posterior and anterior mold sections define an axis angle at each one of the plurality of predetermined angular locations, since the anterior and posterior mold sections are adapted to rotate after depositing and are alignable at multiple rotational positions.  Therefore, it would have been obvious to a person having ordinary skill in the art, the detectable features of the posterior and anterior mold sections that define an axis angle at each one of the plurality of predetermined locations of the assembled anterior and posterior mold sections are adapted to be measured, since Bevis teaches there is a means for measuring the angle between imaging marks on 
Therefore, the Examiner maintains the combined teachings of Apollonio, Appleton, and Bevis, as presented in the new grounds of rejection, and the knowledge of a person having ordinary skill in the art, provides for obviousness of the apparatus of claim 12.  Dependent Claims 13-16 and 20 hinge upon the arguments against claim 12, and the Examiner also maintains the rejections of claims 13-16 and 20.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741